440 F.2d 1073
Robert L. NORWOOD, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Respondent-Appellee.
No. 30463 Summary Calendar.**
United States Court of Appeals, Fifth Circuit.
April 6, 1971.
Rehearing Denied April 27, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana, E. Gordon West, Chief Judge.
Robert L. Norwood, pro se.
Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., Jack E. Yelverton, Asst. Atty. Gen., Stacey Moak, Sp. Counsel to Atty. Gen., Jim Garrison, Dist. Atty., Orleans Parish, Byron P. Legendre, Asst. Dist. Atty., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


**
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
Appellant was convicted in state court on his pleas of guilty in each of four separate criminal proceedings. In the United States District Court, which held a full evidentiary hearing at which appellant was represented by counsel, he contended that in each case his guilty plea was coerced; he was not advised by the trial court of his Constitutional rights; and that each of his four separate counsel appointed to represent him was ineffective in failing to explain his rights.